Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
	Claims 19-28 allowed.
	As to claim 19, the prior art of record alone or in combination fails to disclose a tissue manipulation system comprising: inter alia, a reconfigurable hood structure with a distal end, the hood structure being asymmetric and having a low profile delivery configuration and an expanded deployed configuration which defines an open area bounded at least in part by the hood structure and by an interface surface extending across the distal end of the hood structure, the interface surface configured to engage against a tissue region, wherein the open area is in fluid communication with an environment external to the hood structure; and a catheter in communication with the open area such that introduction of a fluid through the catheter purges the open area of bodily fluid, wherein the catheter extends along a longitudinal axis and wherein the interface surface is slanted relative to the longitudinal axis when the hood structure is in the expanded deployed configuration.
As to claim 20, the prior art of record alone or in combination fails to disclose a tissue manipulation system comprising: inter alia, a reconfigurable hood structure with a distal end, the hood structure having an expanded deployed configuration which defines an open area bounded at least in part by the structure and by an interface surface extending across the distal end of the hood structure, the open area in fluid 
	As to claim 22, the prior art of record alone or in combination fails to disclose a tissue manipulation system comprising: inter alia, a reconfigurable hood structure with a distal end, wherein the hood structure is asymmetric, the hood structure having a low profile delivery configuration and an expanded deployed configuration which defines an open area bounded at least in part by the structure and by an interface surface extending across the distal end of the hood structure, the open area in fluid communication with an environment external to the hood structure; and a catheter in communication with the open area such that introduction of a fluid through the catheter purges the open area of bodily fluid, wherein the catheter extends along a longitudinal axis and wherein the interface surface is slanted relative to the longitudinal axis when the hood structure is in the expanded deployed configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUAN V NGUYEN/Primary Examiner, Art Unit 3771